Interim Decision #2790

MATTER OF CFIEUNG

In Visa Petition Proceedings
A-20024560
Decided by Board April 28, 1980
(1) In visa petition proceedings, the burden is on the petitioner to provide proof of the
claimed relationship. Matter of Brantigan, 11 UN Dec. 493 (BIA 1966).
(2) In a visa petition proceeding where previous evidence of the claimed relationship
was rejected, and the only new evidence presented with the visa petition was an
"Official Certification of Family Relationship" issued by a court in the Peoples Republic of China which contains the same information as the petitioner's letter to the court
requesting the certification, where the certification is silent as to the source of the
information, where the certificate was recently issued, and the petitioner failed to
establish that the certificate was issued after reference to any official records or
reliable independent source, the appeal from the District Director's denial of the visa
petition will be dismissed.
ON BEHALF OF PrantosEn: Stephen L. Yun, Esquire
2100 21st Street
Sacramento, California 95818
By: Milhollati, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

In a decision dated October 31, 1979, the District Director denied the
visa petition filed on behalf of the beneficiary as the father of the
United States citizen petitioner. The petitioner has appealed from this
decision. The appeal will be dismissed_
The beneficiary is a native of the Peoples Republic of China and a
resident of Hong 'Kong_ The petitioner is a native of the Peoples
Republic and a naturalized citizen of the United States. An immediate
relative visa petition was approved on behalf of the beneficiary of July
7, 1971, under section 201(b) of the Immigration and Nationality Act, 8
U.S.C. 1151(b). Approval of this visa petition was revoked on October
24, 1972. This Board dismissed the appeal from the revocation on
February 15, 1973. On July 2, 1979, the petitioner filed a new visa
petition, which was denied on October 31, 1979. In his denial, the
District Director incorporated the grounds previously discussed by the
Board in its decision of February 1973, and those in the notice of intent
365

Interim Decision #2790
to revoke issued in September 1972. The District Director also found
that the "Official Certification of Family Relationship" issued by the
Peoples Court of the District of Toishan did not constitute persuasive
proof of the father-daughter relationship claimed by the petitioner. He
noted that the certificate does not state any source for the information
contained in the certificate, but that the information in the certificate
appeared to be based on information contained in the letter sent by the
petitioner to the Liaison Office of the Peoples Republic in which a
statement of the relationship was requested.
On appeal, the petitioner contends that the Service has denied the
visa petition because the previous visa petition was revoked. She also
claims that the Service has denied the petition solely on the basis of
discrepancies in the statements of the petitioner and the beneficiary,
not on the ground that they are not father and daughter as claimed.
She also asks for time to submit fingerprint information from the
police in Hong Kong.
Although in her appeal the petitioner does not address the major
ground for the denial of the visa petition, we will treat the brief
provided with the visa petition as if it were incorporated in the appeal.
We will do this only because the brief deals with the certificate issued
by the Peoples Court, which is the only new evidence provided by the
petitioner to date which is material to the claimed father daughter
relationship.
After reviewing the record, we have concluded that the petitioner
has not met her burden of proof in conferring benefits under the
immigration laws. Matter of Brantigan, 11 I&N Dec. 493 (BIA 1966).
We see the same defect in the 1979 Certificate presented as did the
-

District Director. The 1978 letter to the Liaison Office of the Peoples
Republic contains the same information provided in the Certificate
that the Peoples Court issued. Nowhere in the Certificate is there a
recitation as to the source of the information contained in the Certificate. Given this fact, we are not persuaded that the Peoples Court did
not simply issue the Certificate to the petitioner as a courtesy. In any
case, given the recent date of issue, and the failure to establish that the
Certificate was issued after reference to any official records or reliable
independent source, its probative value is extremely limited. When
this fact is considered in conjunction with the discrepancies noted in
previous decisions, and the real possibility raised by the American
Consulate in Hong Kong that the beneficiary is an impostor, it is clear
that the petitioner has still not established the claimed relationship
between her and the beneficiary. The appeal will accordingly be
dismissed.
ORDERS The appeal is dismissed.
366

